Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in the Amendment No. 1 to Registration Statement on Form S-3 (File Number: 333-189107) of Vertex Energy, Inc. (the “Company”) of our Report dated March 20, 2013, relating to the consolidated financial statements of the Company, included in the Company’s Annual Report on Form 10-K for its fiscal year ended December 31, 2012. We also consent to the reference to our firm under the heading “Experts” appearing therein. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas June 28, 2013
